Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 1 of 30            FILED
                                                                  2020 Nov-05 AM 10:01
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




  EXHIBIT A
                                                         DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 29/30/2020     FILED
                                                                              of 30 11:28 AM
                                                                                                               01-CV-2020-903385.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             01-CV-2020-903385.00
                                                                                               JACQUELINE ANDERSON SMITH, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             09/30/2020

                                                GENERAL INFORMATION
                                IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                               MORTON GOLDFARB v. WHOLE FOODS MARKET GROUP, INC.

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        GOL015                                  9/30/2020 11:28:07 AM                                  /s/ JON C GOLDFARB
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                        DOCUMENT 2
                                                            ELECTRONICALLY
      Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 39/30/2020     FILED
                                                                of 30 11:28 AM
                                                                               01-CV-2020-903385.00
                                                                               CIRCUIT COURT OF
                                                                          JEFFERSON COUNTY, ALABAMA
                                                                       JACQUELINE ANDERSON SMITH, CLERK
                         IN THE IN THE CIRCUIT COURT
                        OF JEFFERSON COUNTY, ALABAMA


MORTON GOLDFARB,                  )
                                  )
     PLAINTIFF,                   )
                                  )   CIVIL ACTION NO.:
V.                                )
                                  )
WHOLE FOODS MARKET GROUP, INC.    )   JURY DEMAND
AND FICTITIOUS PARTY DEFENDANTS   )
                                  )
     DEFENDANT.                   )
                                  )
                     COMPLAINT FOR DAMAGES

     COMES NOW the Plaintiff and states claims against the Defendant as follows:

                        PARTIES, JURISDICTION AND VENUE

1.   Plaintiff, Dr. Morton Goldfarb, is an adult resident of Jefferson County, Alabama.

2.   Whole Foods Market Group, Inc., (“Whole Foods”) is a foreign corporation organized under

     the laws of Texas and qualified to do business in Alabama. Whole Foods regularly engages

     in business activities and avails itself to the State of Alabama. Whole Foods is domiciled in

     both Texas and Alabama.

3.   Fictitious defendants A through Z, whether singular or plural, whose identities are

     otherwise unknown to Plaintiff at this time, or if their names are known to Plaintiff at this

     time, their identities as proper parties defendants are not known at this time, will have

     their true name(s) substituted by amendment when ascertained.

4.   Jurisdiction is proper under AL Code § 12-11-30(1) (2019). Venue is proper pursuant to AL

     Code § 6-3-2(a)(3) and AL Code § 6-3-7(a)(1) (2019).

                                           FACTS

5.   Whole Foods Market is the world's largest natural foods grocery chain, and it has been

                                               1
                                          DOCUMENT 2
       Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 4 of 30




      owned by Amazon since June 2017.

6.    On February 2, 2020, Plaintiff parked in a handicap spot in Whole Foods’ parking lot and

      was directed into traffic due to Whole Foods’ poor parking lot design located at 3100

      Cahaba Village Plaza Birmingham, AL 35243.

7.    Plaintiff did not have adequate safe access to Whole Foods’ crosswalk due to Whole Foods’

      parking lot design.

8.    The above-described crosswalk and parking lot was owned and maintained by Whole Foods

      for the use and benefit of its customers.

9.    All signage, traffic routing, handicap parking, and layout for the parking lot and crosswalk

      were controlled and maintained by Whole Foods insufficiently.

10.   While walking towards the Whole Foods building in the parking lot, Plaintiff was struck and

      run over by a car driven by a Whole Foods customer.

11.   As a result of the collision caused by the Defendant’s lack of signage, no alerts, no

      reflectors, no speed bumps, poor traffic routing, poor layout of parking lot, poor layout of

      handicap spaces and unsafe crosswalk area, Plaintiff was hit and run over by a car and

      rushed to the emergency room at the St. Vincent’s Hospital.

12.   The collision resulted in severe injuries to Plaintiffs body including, but not limited to, an

      open bimalleolar fracture of the ankle which required immediate emergency surgery that

      same day he was taken to the emergency room.

13.   As a result of the collision caused by the Defendant’s conduct, Plaintiff has and continues

      to endure immense pain and suffering, incurred life-changing injuries impacting his

      mobility, and has suffered significant lost wages because he was unable to return to work for

      an extensive period of time.

14.   As a result of the collision Defendant caused, Plaintiff continues to undergo weekly medical

                                                  2
                                          DOCUMENT 2
       Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 5 of 30




      treatments to repair the wounds caused by Defendant.

                                           COUNT I

                    NEGLIGENCE/WILLFULNESS/WANTONNESS

15.   Plaintiff herein refers to and adopts the factual allegations set forth in paragraphs five (5)

      through twelve (13) and incorporates them by reference herein.

16.   Plaintiff avers that on February 2, 2020 while a business invitee, he entered onto the

      premises of Whole Foods in Birmingham, Alabama, was struck by a car driven by a Whole

      Foods customer and was severely injured.

17.   Plaintiff avers that he was struck by the customer due to insufficient signage, no alerts, no

      reflectors, no speed bumps, poor traffic routing, poor layout of parking lot, lack of safe

      access to the crosswalk from the handicapped parking space, poor layout of handicap

      parking spaces, unsafe crosswalk area, and poor maintenance which created dangerous

      conditions in Whole Foods’ crosswalk and parking lot and that Whole Foods and Fictitious

      defendants A-Z negligently, willfully and/or wantonly allowed said crosswalk and parking

      lot to be in such condition and without proper safety precautions which created a hazard

      without warning Plaintiff of the said conditions.

18.   Plaintiff avers that Whole Foods’ negligently, willfully and/or wantonly failed to identify

      and correct the insufficient signage, lack of safety alerts, lack reflectors, lack of speed

      bumps, poor traffic routing, poor layout of parking lot, lack of safe access to the crosswalk

      from the handicapped parking space, poor layout of handicap parking spaces, unsafe

      crosswalk area, and poor maintenance conditions of the crosswalk and parking lot and/or to

      warn the Plaintiff of the condition of the crosswalk and parking lot and therefore negligently,

      willfully and/or wantonly failed to properly maintain the crosswalk and parking lot on its

      premises in Birmingham, Alabama.

                                                3
                                           DOCUMENT 2
         Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 6 of 30




19.    As a proximate result of the Defendant’s negligence, willfulness, and/or wantonness Plaintiff

       was struck by a vehicle resulting in great bodily injury.

20.    Plaintiff further avers that as a proximate consequence of Defendant’s negligence,

       willfulness and/or wantonness, he was caused to suffer life-changing injuries, which have

       caused immense pain and suffering and loss wages.

       WHEREFORE ALL PREMISES CONSIDERED, Plaintiff requests that this Court enter

a judgment in an amount determined by a jury for compensatory and applicable punitive damages

and any other relief that this Court deems just.



                                              RESPECTFULLY SUBMITTED,

                                               /s/ Jon C. Goldfarb
                                              Jon C. Goldfarb (GOL015)
                                              Patrick L. Pantazis (PAN010)
                                              Attorneys for Plaintiff
OF COUNSEL:
WIGGINS CHILDS PANTAZIS
FISHER & GOLDFARB LLC
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
Telephone: (205) 314-0500
jcg@wigginschilds.com
ppantazis@wigginschilds.com

                                         JURY DEMAND

                               Plaintiff demands trial by struck jury.

NOTE TO CLERK OF COURT:
Serve Defendant via certified mail as follows:

Whole Foods Market Group, Inc.
c/o CT Corporation System
2 North Jackson Street
Suite 605
Montgomery, AL 36104

                                                   4
                                          DOCUMENT 3
                                                              ELECTRONICALLY
        Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 79/30/2020     FILED
                                                                  of 30 11:28 AM
                                                                                01-CV-2020-903385.00
                                                                                CIRCUIT COURT OF
                                                                           JEFFERSON COUNTY, ALABAMA
                                                                        JACQUELINE ANDERSON SMITH, CLERK

                               IN THE CIRCUIT COURT
                          OF JEFFERSON COUNTY, ALABAMA

 MORTON GOLDFARB,                                   )
                                                    )
        Plaintiff,                                  )
                                                    )
 v.                                                 )    Case No.:
                                                    )
 WHOLE FOODS MARKET GROUP, INC.,                    )
 AND FICTITOUS PARTY DEFENDANTS                     )
                                                    )
        Defendants.                                 )

PLAINTIFF MORTON GOLDFARB’S FIRST INTERROGATORIES TO DEFENDANT

       COMES NOW the Plaintiff pursuant to Alabama Rule of Civil Procedure 33 and hereby

propounds to the Defendant, Whole Foods Market Group, Inc., the following Interrogatories to be

answered within the time allowed by ARCP 33(a).

       (A)     These discovery requests are continuing in character so as to require you to file

supplementary answers if you obtain additional or different information before trial.

       (B)     If after conducting a reasonable investigation you cannot answer an Interrogatory,

you should so state and answer to the extent that you can, stating what information you do have,

what information you cannot provide and stating the efforts to locate and obtain the unknown

information.

                                        DEFINITIONS

       For the purposes of these Requests for Production of Documents and as used herein, unless

otherwise specified, the following words shall have, and be construed with reference to, the

following meanings and definitions:


       A.      As used herein, the definitions for the term "document" means without limitation,


                                                1
                                            DOCUMENT 3
         Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 8 of 30




the following items, whether printed, recorded or reproduced by any other mechanical means or

process, or written or produced by hand: agreements; contracts; communications;

correspondence; letters; telegrams; tape recordings; memoranda; notes; summaries or other

recordings of telephone conversations; personal conversations, or meetings; agenda of meetings;

notices; records; bids records; personal memoranda; photographs; photographic slides; motion

picture films; charts; graphs; diagrams; reports; statement of witnesses; findings of

investigations; files; reports of experts' reports of consultants; papers; books; records;

summaries; and any and every other writing or other graphic means by which human intelligence

is in any way transmitted or reported.

        B.      As used herein, the term "oral communications" means any words heard or

spoken, and including, without limitation, words spoken at any meeting, discussion, speech or

conversation, including any telephone conversation.

        C.      As used herein, the term "person" includes natural persons, governments (or

agencies thereof), quasi-public entities, corporations, partnerships, ventures, and all other forms

of organization, association of business entities.

        D.      As used herein, the term, “you" or "your" shall mean any named Defendant, any

fictitious Defendant and/or its affiliates, subsidiaries, its present or future officers, directors,

agents, employees, and any other persons acting or purporting to act for or on its or its parents',

affiliates' or subsidiaries behalf.

        E.      "Identify" when referring to a natural person means to provide an identification

sufficient to notice a deposition of such person and to serve such person with process to require

his or her attendance at a place of examination and shall include, without limitation, his or her

full name, present or last known address, present or last known business affiliation and address,


                                                     2
                                            DOCUMENT 3
         Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 9 of 30




title or occupation, and each of the positions held by such persons during the applicable time

covered by any answer referring to such person.

        F.       "Identify" when referring to a document or writing means to give sufficient

characterization of such document or writing so as to have identified it "with reasonable

particularity" for purposes of Rules 34 of the Alabama Rules of Civil Procedure. More

particularly, the term "identify" when used with reference to a document includes:

                 a.     date the document bears, or if none, under the date it was written;

                 b.     name and address of each person who wrote it or participated in the

writing of it;

                 c.     name and address of each person to whom it was addressed and each

person to whom a copy was identified as being directed;

                 d.     name and address of each person who received a copy of the document;

                 e.     description of the document, as for instance, a letter or memorandum;

                 f.     its present location or custodian of each copy, or if unknown, its last

known location or custodian;

                 g.     if any document is no longer in Defendant's possession, or subject to

Defendant's control state what disposition was made of it, the reason for such deposition, the

identity of the person currently having possession or control and the date that possession or

control was relinquished by the Defendant or any one of them.

When used with reference to an oral communication, "identify" includes:

                 a.     persons participating in such oral communication;

                 b.     date, manner (e.g., telephone) and place at which persons participated in

or heard the oral communication were located;


                                                  3
                                            DOCUMENT 3
        Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 10 of 30




               c.      a description of the circumstances surrounding the communications, as,

for instance, meeting, speech or conversation;

               d.      name of each person who was present, other than the participants;

               e.      substance of the oral communication.

       G.      As used herein, the term "date" shall mean the exact day, month and year, if

ascertainable, or if not, the best approximation thereof, including relationship to other events.

       H.      As used herein, the term "incident" shall mean the facts and circumstances giving

rise to the allegations made the basis of this lawsuit.


       I.      As used herein, the term “parking lot” shall refer to your Whole Food’s store

parking area including the handicap parking spaces, the cross walks, the islands, the sidewalks etc.

located at 3100 Cahaba Village Plaza Birmingham, AL 35423.


If you contend a protective order is necessary, please send it over immediately to prevent any

delay on production.

If you contend that any item is protected by work product or privilege, please produce a privilege

log outlining the type of document, the name of any and all individuals or entities that were a

recipient, author, or reviewer of said document, and the corresponding date of said document.

To the extent possible, please produce documents on disc in searchable .pdf form.


                                      INTERROGATORIES

   1. State the name, address, title, and duties of the person answering these interrogatories and
      the place where these interrogatories are answered.

   2. State the name, address, and job title of each person who was contacted in answering
      these interrogatories or who provided information relevant to the answering of these



                                                  4
                                       DOCUMENT 3
    Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 11 of 30




   interrogatories and the proper designation of each documents which were searched in
   answering these interrogatories.

3. Is your name correctly stated in the Complaint on file in this case? If not, state the correct
   way that your name should be designated as a party defendant in an action of law.

4. State the name of the entity in charge of maintaining and/or performing maintenance or
   upkeep on the premises where the Plaintiff was struck by a vehicle. If this is a third-
   party, please provide contact information for the company, the company’s owner’s
   contact information, and project supervisors’ contact information.

5. State the name of the entity or person who designed your parking lot and designated
   where the handicap parking spaces and crosswalks would be located. If this is a third-
   party, please provide contact information for the company, the company’s owner’s
   contact information, and project supervisors’ contact information.

6. State the name, address and phone number of any entity that has received or reviewed
   your parking lot’s crosswalk and/or handicap placement.

7. State the full legal name, address and job title of any employees or agents who have
   knowledge concerning the allegations of the Plaintiff’s complaint.

8. State whether there are any writings including but not limited to letters, notes
   memorandum, emails, correspondences, incident reports or other forms of record
   regarding the Plaintiff being struck in your parking lot. If so, please identify such
   documents and provide the name, address and telephone number of the person who has
   the custody of such records.

9. State the name and address of each person known by you to have any knowledge
   whatsoever of the matters pertinent to the occurrence that made the bases of the
   Plaintiff’s complaint.

10. List each and every defense known to you at this time which you presently intend to
    assert. For each such defense, please state with particularity the basis of each defense,
    any documents or evidence substantiating such defense and the names and addresses of
    witnesses who have any knowledge pertaining to such defenses.

11. Please list the names and positions of all persons involved in any way whatsoever in the
    investigation of the occurrence that made the basis of the Plaintiff’s Complaint.




                                              5
                                       DOCUMENT 3
    Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 12 of 30




12. State whether, within the past ten (10) years there has been any accident where a person
    was injured or struck by a vehicle on the premises prior to the incident in this case. If so,
    please state the name of the persons involved and the details regarding the incident
    including, how the injury was alleged to occur, date of occurrence and provide copies of
    any accompanying incident reports.

13. State whether, within the past ten (10) years there has been any complaints by any
    person related to your parking lot, handicap spaces, or crosswalk. If so, please state the
    name of the persons involved and the details regarding the complaint including, the
    nature of the allegations, the date and provide copies of any accompanying complaint
    records.

14. Please list the entity and all employees who were responsible for maintaining the
    crosswalks on the premises on the date of the incident and state the times which they
    were responsible.

15. Please list the entity and all employees who were responsible for maintaining the
    handicap spaces on the premises on the date of the incident and state the times which they
    were responsible.

16. Please identify each person who you intend to call as a witness at trial on the merits in
    this proceeding and describe in general the nature of his or her testimony.

17. State whether, within the past ten (10) years there has been any accident where a person
    was injured on the premises between the handicap spaces and the front of the building. If
    so, please state the name of the persons involved and the details regarding the incident
    including, how the injury was alleged to occur, date of occurrence, and provide copies of
    any accompanying incident reports.

18. State whether, within the past ten (10) years there has been any accident where a person
    was injured on the premises. If so, please state the name of the persons involved and the
    details regarding the incident including, how the injury was alleged to occur, date of
    occurrence, and provide copies of any accompanying incident reports.




                                           Respectfully submitted,

                                            /s/ Jon C. Goldfarb
                                           Jon C. Goldfarb
                                           Patrick Pantazis



                                              6
                                     DOCUMENT 3
        Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 13 of 30




                                       Counsel for Plaintiff
OF COUNSEL:
Wiggins, Childs, Pantazis, Fisher,
& Goldfarb, LLC.
301 19th Street North
Birmingham, AL 35203
Telephone No.: (205) 314-0500
Facsimile No.: (205) 254-1500


                        PLEASE SERVE WITH THE COMPLAINT




                                          7
                                          DOCUMENT 4
        Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 PageELECTRONICALLY
                                                                149/30/2020      FILED
                                                                    of 30 11:28 AM
                                                                                01-CV-2020-903385.00
                                                                                CIRCUIT COURT OF
                                                                           JEFFERSON COUNTY, ALABAMA
                                                                        JACQUELINE ANDERSON SMITH, CLERK

                               IN THE CIRCUIT COURT
                          OF JEFFERSON COUNTY, ALABAMA

 MORTON GOLDFARB,                                   )
                                                    )
        Plaintiff,                                  )
                                                    )
 v.                                                 )    Case No.:
                                                    )
 WHOLE FOODS MARKET GROUP, INC.,                    )
 AND FICTITOUS PARTY DEFENDANTS                     )
                                                    )
        Defendants.                                 )

  PLAINTIFF MORTON GOLDFARB’S FIRST REQUESTS FOR PRODUCTION TO
                          DEFENDANT

       COMES NOW the Plaintiff pursuant to Alabama Rule of Civil Procedure 34 and hereby

requests the Defendant Whole Foods Market Group, Inc., to produce the following documents or

things within the time allowed by ARCP 34 (b)(1)(B).

       (A)     These discovery requests are continuing in character so as to require you to file

supplementary answers if you obtain additional or different information before trial.


       (B)     If after conducting a reasonable investigation you cannot answer an Interrogatory,

you should so state and answer to the extent that you can, stating what information you do have,

what information you cannot provide and stating the efforts to locate and obtain the unknown

information.


                                            DEFINITIONS


       For the purposes of these Requests for Production of Documents and as used herein, unless

otherwise specified, the following words shall have, and be construed with reference to, the

following meanings and definitions:


                                                1
                                            DOCUMENT 4
        Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 15 of 30




        A.      As used herein, the definitions for the term "document" means without limitation,

the following items, whether printed, recorded or reproduced by any other mechanical means or

process, or written or produced by hand: agreements; contracts; communications;

correspondence; letters; telegrams; tape recordings; memoranda; notes; summaries or other

recordings of telephone conversations; personal conversations, or meetings; agenda of meetings;

notices; records; bids records; personal memoranda; photographs; photographic slides; motion

picture films; charts; graphs; diagrams; reports; statement of witnesses; findings of

investigations; files; reports of experts' reports of consultants; papers; books; records;

summaries; and any and every other writing or other graphic means by which human intelligence

is in any way transmitted or reported.

        B.      As used herein, the term "oral communications" means any words heard or

spoken, and including, without limitation, words spoken at any meeting, discussion, speech or

conversation, including any telephone conversation.

        C.      As used herein, the term "person" includes natural persons, governments (or

agencies thereof), quasi-public entities, corporations, partnerships, ventures, and all other forms

of organization, association of business entities.

        D.      As used herein, the term, “you" or "your" shall mean any named Defendant, any

fictitious Defendant and/or its affiliates, subsidiaries, its present or future officers, directors,

agents, employees, and any other persons acting or purporting to act for or on its or its parents',

affiliates' or subsidiaries behalf.

        E.      "Identify" when referring to a natural person means to provide an identification

sufficient to notice a deposition of such person and to serve such person with process to require

his or her attendance at a place of examination and shall include, without limitation, his or her


                                                     2
                                            DOCUMENT 4
        Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 16 of 30




full name, present or last known address, present or last known business affiliation and address,

title or occupation, and each of the positions held by such persons during the applicable time

covered by any answer referring to such person.

        F.       "Identify" when referring to a document or writing means to give sufficient

characterization of such document or writing so as to have identified it "with reasonable

particularity" for purposes of Rules 34 of the Alabama Rules of Civil Procedure. More

particularly, the term "identify" when used with reference to a document includes:

                 a.     date the document bears, or if none, under the date it was written;

                 b.     name and address of each person who wrote it or participated in the

writing of it;

                 c.     name and address of each person to whom it was addressed and each

person to whom a copy was identified as being directed;

                 d.     name and address of each person who received a copy of the document;

                 e.     description of the document, as for instance, a letter or memorandum;

                 f.     its present location or custodian of each copy, or if unknown, its last

known location or custodian;

                 g.     if any document is no longer in Defendant's possession, or subject to

Defendant's control state what disposition was made of it, the reason for such deposition, the

identity of the person currently having possession or control and the date that possession or

control was relinquished by the Defendant or any one of them.

When used with reference to an oral communication, "identify" includes:

                 a.     persons participating in such oral communication;

                 b.     date, manner (e.g., telephone) and place at which persons participated in


                                                  3
                                            DOCUMENT 4
        Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 17 of 30




or heard the oral communication were located;

               c.      a description of the circumstances surrounding the communications, as,

for instance, meeting, speech or conversation;

               d.      name of each person who was present, other than the participants;

               e.      substance of the oral communication.

       G.      As used herein, the term "date" shall mean the exact day, month and year, if

ascertainable, or if not, the best approximation thereof, including relationship to other events.

       H.      As used herein, the term "incident" shall mean the facts and circumstances giving

rise to the allegations made the basis of this lawsuit.


       I.      As used herein, the term “parking lot” shall refer to your Whole Food’s store

parking area including the handicap parking spaces, the cross walks, the islands, the sidewalks etc.

located at 3100 Cahaba Village Plaza Birmingham, AL 35423.


If you contend a protective order is necessary, please send it over immediately to prevent any

delay on production.

If you contend that any item is protected by work product or privilege, please produce a privilege

log outlining the type of document, the name of any and all individuals or entities that were a

recipient, author, or reviewer of said document, and the corresponding date of said document.

To the extent possible, please produce documents on disc in searchable .pdf form.


                                REQUEST FOR PRODUCTION

   1. Produce all documents referring to any and all incidents/accidents/injuries at your Whole
      Food’s store located at 3100 Cahaba Village Plaza Birmingham, AL 35243, including
      prior complaints referencing the condition of the parking lot within the past ten (10)
      years.


                                                  4
                                      DOCUMENT 4
    Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 18 of 30




2. Produce all documents referring to any and all complaints at your Whole Food’s store
   located at 3100 Cahaba Village Plaza Birmingham, AL 35243, including prior complaints
   referencing the parking lot, the handicap spaces, and/or the crosswalks in the past ten (10)
   years.

3. Produce all maintenance or construction records for the parking lot.

4. Produce any and all documents received from third parties obtained by subpoena.

5. Produce any video/photos you have of the parking lot, specifically, all crosswalks on the
   premises, for twenty-four (24) hours preceding and after the incident that made the basis
   of the Plaintiff’s Complaint.

6. Produce your investigative file regarding this incident. If you employed a third party to
   perform any investigative work, this request includes all investigative files performed
   and/or ordered on your behalf.

7. Produce any documents that reference the Plaintiff.

8. Produce any photos or videos of the Plaintiff.

9. Produce any witness statement related to the incident that made the basis of the Plaintiff’s
   complaint.

10. Produce any documents showing any remedial action taken towards the condition of the
    parking lot on your premises.

11. Produce any documents showing your video policies and procedures regard to recording,
    deleting, and maintaining videos and records at your premises.

12. Produce any documents identify who worked on or maintained the parking lot in 2019
    and 2020.

13. Produce any documents relating to any investigation by you, your employees, or agents
    into the accident made the basis of Plaintiff’s Complaint.

14. Produce any documents that were submitted to or received from any third parties related
    to your parking lot, your handicap spaces and/or crosswalks.

15. Produce a copy of any insurance agreement that might apply to this litigation.



                                             5
                                      DOCUMENT 4
    Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 19 of 30




16. Produce all safety standards and maintenance manuals given to any employees and/or
    agents tasked with maintaining or making safe the premises for two (2) years preceding
    the indecent made the basis of the Complaint.

17. Produce any and all documents, protocols, guides and or procedures used by Whole
    Foods for customer safety from 2016 to through the present.

18. Produce your safety plan, emergency response plan, first aid plan and all other plans
    required by law, statute and/or regulation.

19. Produce all ADA compliance records that related to your parking lot.

20. Produce any documents provided to your expert or that your expert provided to you,
    including but not limited to his/her report and any documents relied upon to make said
    report.

21. Produce all documents that you plan on introducing as exhibits and/or demonstrative
    evidence at trial.

22. Produce any and all documents that may in any way pertain to this litigation.

23. Produce all documents reflecting the design of the parking lot located on the premises.

24. Produce all documents reflecting the placement of the handicap spaces in the parking lot
    on the premises.

25. Produce all documents reflecting the placement of the crosswalks in the parking lot on
    the premises.

26. Produce all documentation of all signs and/or warnings placed in your parking lot to
    watch out for pedestrians.

27. Produce all documents reflecting the signage and the analysis conducted to install the
    signs where they are placed in the parking lot on the premises.

28. Produce all documents that reflect a review or study of the signage and flow of traffic in
    the parking lot on the premises.




                                             6
                                     DOCUMENT 4
        Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 20 of 30




                                       Respectfully submitted,

                                        /s/ Jon C. Goldfarb
                                       Jon C. Goldfarb
                                       Patrick Pantazis
                                       Counsel for Plaintiff
OF COUNSEL:
Wiggins, Childs, Pantazis, Fisher,
& Goldfarb, LLC.
301 19th Street North
Birmingham, AL 35203
Telephone No.: (205) 314-0500
Facsimile No.: (205) 254-1500



                        PLEASE SERVE WITH THE COMPLAINT




                                          7
                                            DOCUMENT 5
        Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 PageELECTRONICALLY
                                                                219/30/2020      FILED
                                                                    of 30 11:28 AM
                                                                                   01-CV-2020-903385.00
                                                                                   CIRCUIT COURT OF
                                                                              JEFFERSON COUNTY, ALABAMA
                                                                           JACQUELINE ANDERSON SMITH, CLERK

                                 IN THE CIRCUIT COURT
                            OF JEFFERSON COUNTY, ALABAMA

 MORTON GOLDFARB,                                     )
                                                      )
         Plaintiff,                                   )
                                                      )
 v.                                                   )    Case No.:
                                                      )
 WHOLE FOODS MARKET GROUP, INC.,                      )
 AND FICTITOUS PARTY DEFENDANTS                       )
                                                      )
         Defendants.                                  )

                PLAINTIFF’S 30 (b) (6) VIDEO DEPOSITION NOTICE TO
                      WHOLE FOODS MARKET GROUP, INC.

       PLEASE TAKE NOTICE, that Plaintiff, by and through undersigned counsel of record,

will take the video deposition of the person or persons designated by Defendant, Whole Foods

Market Group, Inc., for purpose or use as evidence concerning this cause, pursuant to Alabama

Rule of Civil Procedure 30(b)(6) at the offices of to be determined. Date/Time: To be determined.

                                          DEFINITIONS

       A.      "And" and "or" are to be considered conjunctively and disjunctively. The singular

form of a noun or pronoun includes the plural form and vice versa. "Or" is understood to include

and encompass "and."

       B.       "Any" is understood to include and encompass "all." The word "all" also includes

“each" and vice versa.

       C.      "Document" or "documents" encompasses all forms of tangible expression,

including without limitation, all written, recorded, printed, typed, transcribed, filmed, digitized, or

graphic matter and all other tangible things and media upon which any handwriting, typing,




                                                  1
                                            DOCUMENT 5
        Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 22 of 30




printing, drawing, representation, electrostatic or other copy, sound or video recording, magnetic

or electrical impulse, visual reproduction or communication is recorded, reproduced or

represented, including, but not limited to, books, records, correspondence, reports, memoranda,

electronic mail, contracts, tables, tabulations, graphs, charts, diagrams, plans, schedules,

appointment books, calendars, diaries, time sheets, reports, studies, analyses, drafts, telegrams,

teletype or telecopy messages, files, telephone logs and messages, checks, microfilms, microfiche,

pictures, photographs, printouts, electronic data compilations, tapes, diskettes, drives, removable

media, notes, minutes or transcripts of proceedings. Documents shall include originals and all non-

identical copies (whether different from the original because of notes made in or attached to such

copy, or otherwise), all other data compilations from which information can be obtained

(translated, if necessary into usable form), and any preliminary versions, drafts, or other revisions

of any of the foregoing.

       D.      "You" or "your" or “Whole Foods” shall mean Whole Foods Market Group Inc.

located at 3100 Cahaba Village Plaza Birmingham, AL 35423, and any of its corporations,

businesses, subsidiaries, divisions, subdivisions, affiliated entities, predecessors, successors,

parents, and their respective officers, directors, employees, partners, representatives, agents,

attorneys, accountants or other persons occupying similar positions or performing similar

functions.

       E.      As used herein, the term "incident" shall mean the facts and circumstances giving

rise to the allegations made the basis of this lawsuit.

       F.      "Identity” or “Identify" when referring to a natural person means his or her full

name, present or last known home address, present or last known business affiliation and address,




                                                  2
                                          DOCUMENT 5
          Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 23 of 30




title or occupation, and each of the positions held by such persons during the applicable time

period.

          G.   "Identity” or “Identify" when referring to a document includes:

               (1)    date the document bears, or if none, under the date it was written;

               (2)    name and address of each person who wrote it or participated in the

                      writing of it;

               (3)    name and address of each person to whom it was addressed and each

                      person to whom a copy was identified as being directed;

               (4)    name and address of each person who received a copy of the document;

               (5)    description of the document, as for instance, a letter or memorandum;

               (6)    its present location or custodian of each copy, or if unknown, its last known

                      location or custodian;

          H.   “Identity” or “Identify” when used with reference to an oral communication

includes the following:

               (1)    all persons participating in such oral communication;

               (2)    date, manner (e.g., telephone) and place at which persons participated in or

heard the oral communication were located;

               (3)    a description of the circumstances surrounding the communications, as, for

instance, meeting, speech or conversation;

               (4)    name of each person who was present, other than the participants;

               (5)    substance of the oral communication.




                                                3
                                            DOCUMENT 5
           Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 24 of 30




     I.      As used herein, the term “parking lot” shall refer to your Whole Food’s store parking

             area including the handicap parking spaces, the cross walks, the islands, the sidewalks

             etc. located at 3100 Cahaba Village Plaza Birmingham, AL 35423.

          Pursuant to Ala. R. Civ. P. 30(b)(6), Defendant is required to designate and fully prepare

one or more officers, directors, managing agents or other persons who consent to testify on behalf

of Defendant, and who Defendant will fully prepare to testify regarding all information that is

known or reasonably available to Defendant’s organization regarding the following designated

matters:

1.        Testimony and documents of any records and/or communications you have recorded where

you have made a statement, or an opinion related to your parking lot from 2016 to the present.

2.        Testimony and documents of any records and/or communications you have recorded where

you have been notified of complaints or incidents related to the your parking lot from 2016 to the

present.

3.        Testimony and documents of any records and/or communications you have recorded where

you have made a statement, or an opinion related to the handicap spaces in your parking lot from

2016 to the present.

4.        Testimony and documents of any records and/or communications you have recorded where

you have been notified of complaints or incidents related to the handicap spaces in your parking

lot from 2016 to the present.

5.        Testimony and documents of any records and/or communications you have recorded where

you have made a statement, or an opinion related to the crosswalks in your parking lot from 2016

to the present.



                                                  4
                                           DOCUMENT 5
        Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 25 of 30




6.     Testimony and documents of any records and/or communications you have recorded where

you have been notified of complaints or incidents related to the crosswalks in your parking lot

from 2016 to the present.

7.      Testimony and documents of any and all documents that reference purchase, installation,

design, work, maintenance, repair, construction that was performed on your parking lot.

8.     Testimony and documents of any and all guidelines, codes, or laws associated with your

parking lot.

9.     Testimony and documents of any and all guidelines, codes, or laws associated with your

parking lot’s handicap spaces.

10.    Testimony and documents of any and all guidelines, codes, or laws associated with your

parking lot’s crosswalks.

11.    Testimony and documents of produce all documents making reference to problems at your

facility, including all prior incidents where injuries have occurred in due to your parking lot.

12.    Testimony and documents of produce all documents making reference to problems at your

facility, including prior complaints referencing your parking lot, the handicap spaces, handicap

compliance, and your crosswalks within the past ten (10) years.

13.    Testimony and documents of any and all complaints concerning injuries and/or incidents

which have occurred at your property associated with your parking lot or handicap accomodations

from 2016 through the present.

14.    Testimony and documents of all maintenance, construction, and/or repair records that

involve your parking lot.




                                                  5
                                            DOCUMENT 5
           Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 26 of 30




15.    Testimony and documents of any and all documents, statements, incident reports, voice

recordings, reports, correspondences, memoranda, and photographs concerning the allegations in

the Complaint.

16.    Testimony and documents of any and all documents, protocols, guides, and or procedures

used by Whole Foods for customer safety from 2016 through the present.

17.    Testimony and documents of any and all documents, protocols, guides, and or procedures

used by Whole Foods for training employees to prevent customer injuries from 2016 through the

present.

18.    Testimony and documents of your investigative file regarding this incident.

19.    Testimony and documents showing when employees or third-party agents who worked on

the parking lot.

20.    Testimony and documents related video policies and procedures.

21.    Testimony and documents of any and all videos and/or media, which recorded the

Plaintiff’s injury or events described in the complaint (either in whole or in part).

22.    Testimony and documents of any statements given to you about this incident.

23.    Testimony and documents of any communications between you and Plaintiff.

24.    Testimony and documents that mention the Plaintiff.

25.    Testimony and documents regarding all licenses and certifications of any kind (whether

federal, state and/or local) obtained by you which involve in any way the operation of Whole

Food’s parking lot.

26.    Testimony and documents of regarding or evidencing any incident/accident policy at

Whole Food’s from 2016 to the present.


                                                  6
                                              DOCUMENT 5
        Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 27 of 30




27.    Testimony and documents of regarding or evidencing changes/alterations to any

incident/accident policies at Whole Foods from 2016 to the present.

28.    Testimony and documents regarding the plan of operation(s) for Whole Food’s, including

but not limited to the safety plan, emergency response plan, first aid plan and all other plans

required by law, statute and/or regulation.

29.    Testimony and documents regarding all records related to seminars, classes, training

sessions, in which you attended related to customer safety from 2016 to the present.

30.    Testimony and documents regarding all documents that may in any way pertain to this

litigation, the facts thereof, and your defenses.

31.    Testimony and documents regarding all documents that identify lawsuits, pending or

closed, regarding claims of personal injury at Whole Foods.



                                                Respectfully submitted,

                                                 /s/ Jon C. Goldfarb
                                                Jon C. Goldfarb
                                                Patrick Pantazis
                                                Counsel for Plaintiff
OF COUNSEL:
Wiggins, Childs, Pantazis, Fisher,
& Goldfarb, LLC.
301 19th Street North
Birmingham, AL 35203
Telephone No.: (205) 314-0500
Facsimile No.: (205) 254-1500

                         PLEASE SERVE WITH THE COMPLAINT




                                                    7
             Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 28 of 30


                                       AlaFile E-Notice




                                                                          01-CV-2020-903385.00


To: JON C GOLDFARB
    jcg@wigginschilds.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                    MORTON GOLDFARB V. WHOLE FOODS MARKET GROUP, INC.
                                  01-CV-2020-903385.00

                      The following complaint was FILED on 9/30/2020 11:27:55 AM




     Notice Date:    9/30/2020 11:27:55 AM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                    205-325-5355
                                                                        jackie.smith@alacourt.gov
            Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 29 of 30


                                      AlaFile E-Notice




                                                                         01-CV-2020-903385.00


To: WHOLE FOODS MARKET GROUP, INC.
    C/O CT CORPORATION SYSTEM
    2 N JACKSON ST STE 605
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                   MORTON GOLDFARB V. WHOLE FOODS MARKET GROUP, INC.
                                 01-CV-2020-903385.00

                     The following complaint was FILED on 9/30/2020 11:27:55 AM




    Notice Date:    9/30/2020 11:27:55 AM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                   Case 2:20-cv-01739-JHE Document 1-1 Filed 11/04/20 Page 30 of 30

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2020-903385.00
Form C-34 Rev. 4/2017                                - CIVIL -
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                              MORTON GOLDFARB V. WHOLE FOODS MARKET GROUP, INC.
  NOTICE TO:       WHOLE FOODS MARKET GROUP, INC., C/O CT CORPORATION SYSTEM 2 N JACKSON ST STE 605, MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JON C GOLDFARB                                                                                 ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 301 19TH STREET NORTH, BIRMINGHAM, AL 35203                                                                      .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of MORTON GOLDFARB
     pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]

                09/30/2020                        /s/ JACQUELINE ANDERSON SMITH             By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ JON C GOLDFARB
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
